DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10, 12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mbanefo (US 20160052632).

Regarding claim 1, Mbanefo teaches an aircraft comprising: a fuselage (#1), the fuselage extending along a longitudinal axis and delimiting a cockpit (C, Fig. 1, 3-10), a passenger entry area (#100), and a passenger cabin (#200), the cabin being configured to accommodate passengers of the aircraft during a flight phase of the aircraft (see passenger seating, Fig. 3), the entry area being interposed longitudinally between the cockpit and the cabin (Fig. 1); the fuselage including a front separating element delimiting the cockpit and the entry area (Fig. 1; [0010], [0030]); the fuselage including a rear separating element delimiting the entry area and the cabin (B0); the fuselage delimiting a side passenger boarding door opening in the entry area (D1); 
Mbanefo discloses the claimed invention except for to the boarding door’s relative location to between the front and rear separating elements. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a transverse median plane of the side passenger boarding door being placed at a distance from the front separating element, considered along the longitudinal axis, greater than 39% of the length between the front separating element and the rear separating element, considered along the longitudinal axis, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Distancing the entry door from the cockpit would increase safety for the pilots and aircraft by further distancing the passenger flow from the cockpit, thus preventing unauthorized passenger access to the cockpit. Additionally, a door placed at greater than 39% of the length between the front and rear separating elements is not critical and criticality has not been indicated. 

Regarding claim 2, Mbanefo teaches the aircraft according to claim 1, wherein the entry area comprises at least one crew rest area (R), the crew rest area comprising a rest surface configured for a resting crew member to sit and/or lie down on ([0011]), the crew rest area being arranged on a side of the fuselage opposite the side passenger boarding door and facing the side passenger boarding door (Fig. 3, switched as per [0014]).

Regarding claim 3, Mbanefo teaches the aircraft according to claim 1, wherein the entry area comprises at least one crew rest area (R), the crew rest area comprising a rest surface configured for a resting crew member to sit and/or lie down on ([0011]), the crew rest area being arranged on a same side of the fuselage as the side passenger boarding door and being arranged longitudinally between the cockpit and the side passenger boarding door (Fig. 3).

Regarding claim 4, Mbanefo teaches the aircraft according to claim 1. Mbanefo discloses the claimed invention except for to the boarding door’s relative location to between the front and rear separating elements. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the distance of the transverse median plane from the front separating element, considered along the longitudinal axis, is greater than 70% of the length between the front separating element and the rear separating element, considered along the longitudinal axis, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. The entrance having a higher distance from the cockpit increases safety for the pilots. 

Regarding claim 5, Mbanefo teaches the aircraft according to claim 1. Mbanefo discloses the claimed invention except for to the boarding door’s relative location to between the front and rear separating elements. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the distance of the transverse median plane from the front separating element, considered along the longitudinal axis, is less than 50% of the length between the front separating element and the rear separating element, considered along the longitudinal axis, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Placing the door at this location increases safety for the pilot area but also maintains a larger space for the crew rest area in the entrance, increasing comfort for crew. 

Regarding claim 6, Mbanefo teaches the aircraft according to claim 1. Mbanefo discloses the claimed invention except for to the boarding door’s relative location to between the front and rear separating elements. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a minimum distance, considered along the longitudinal axis, separating the front separating element and a first free side edge of the side passenger boarding door is greater than 0.9 m, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. The entrance having a higher distance from the cockpit increases safety for the pilots.

Regarding claim 7, Mbanefo teaches the aircraft according to claim 1, wherein the front separating element and the rear separating element each comprise a frame delimited by the fuselage and a concealing element received in the frame (P0; [0010]).

Regarding claim 8, Mbanefo teaches the aircraft according to claim 7, wherein the concealing element is a door or a curtain (pocket door P0).

Regarding claim 10, Mbanefo teaches the aircraft according to claim 1, wherein the entry area comprises a storage space between the side passenger boarding door and the rear separating element (R, Fig. 3; [0058]).

Regarding claim 12, Mbanefo teaches the aircraft according to claim 1, wherein the entry area comprises at least one galley configured for in-flight passenger services, the galley being arranged at least partially across from the side passenger boarding door (G, Fig. 3).

Regarding claim 14, Mbanefo teaches the aircraft according to claim 1, wherein the entry area is devoid of any other separating element, comprising a frame delimited by the fuselage and a concealing element received in the frame, distinct from the front and rear separating elements (Fig. 3).

Regarding claim 15, Mbanefo teaches the aircraft according to claim 1, wherein the fuselage is devoid of a door placed longitudinally across from the side passenger boarding door (Fig. 3).

Regarding claim 16, Mbanefo teaches the aircraft according to claim 1, having a maximum takeoff weight of less than 55,000 kg and/or is configured for a maximum permissible number of passengers on board less than or equal to 19 (number of passengers, [0127], [0091]; Fig. 3, number of seats for flight less than 19).

Regarding claim 17, Mbanefo teaches an aircraft comprising: a fuselage (#1), the fuselage extending along a longitudinal axis and delimiting a cockpit (C, Fig. 1, 3-10), a passenger entry area (#100), and a passenger cabin (#200), the cabin being configured to accommodate passengers of the aircraft during a flight phase of the aircraft (see passenger seating, Fig. 3), the entry area being interposed longitudinally between the cockpit and the cabin (Fig. 1); the fuselage including a front separating element delimiting the cockpit and the entry area (Fig. 1; [0010], [0030]); the fuselage including a rear separating element delimiting the entry area and the cabin (B0); the fuselage delimiting a side passenger boarding door opening in the entry area (D1); 
Mbanefo discloses the claimed invention except for to the boarding door’s relative location to between the front and rear separating elements. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a transverse median plane of the side passenger boarding door being placed at a distance from the front separating element, considered along the longitudinal axis, greater than 39% of the length between the front separating element and the rear separating element, considered along the longitudinal axis, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Distancing the entry door from the cockpit would increase safety for the pilots and aircraft by further distancing the passenger flow from the cockpit, thus preventing unauthorized passenger access to the cockpit. Additionally, a door placed at greater than 39% of the length between the front and rear separating elements is not critical and criticality has not been indicated. 
Mbanefo further teaches wherein the entry area comprises at least one crew rest area (R), the crew rest area comprising a rest surface configured for a resting crew member to sit and/or lie down on ([0011]), the crew rest area being arranged on a same side of the fuselage as the side passenger boarding door and being arranged longitudinally between the cockpit and the side passenger boarding door (Fig. 3).
wherein the entry area comprises at least one galley configured for in-flight passenger services, the galley being arranged entirely across from the side passenger boarding door (G, is entirely across the aisle from the door, Fig. 3).
wherein the entry area comprises a central circulation passage connecting the front separating element to the rear separating element (aisle between R/D1 and G/M/W, see Fig. 3), the crew rest area and the galley being arranged on either side of the central circulation passage (Fig. 3).

Reagarding claim 18, Mbanefo teaches An aircraft comprising: a fuselage (#1), the fuselage extending along a longitudinal axis and delimiting a cockpit (C, Fig. 1, 3-10), a passenger entry area (#100), and a passenger cabin (#200), the cabin being configured to accommodate passengers of the aircraft during a flight phase of the aircraft (see passenger seating, Fig. 3), the entry area being interposed longitudinally between the cockpit and the cabin (Fig. 1); the fuselage including a front separating element delimiting the cockpit and the entry area (Fig. 1; [0010], [0030]); the fuselage including a rear separating element delimiting the entry area and the cabin (B0); the fuselage delimiting a side passenger boarding door opening in the entry area (D1); 
Mbanefo discloses the claimed invention except for to the boarding door’s relative location to between the front and rear separating elements. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a transverse median plane of the side passenger boarding door being placed at a distance from the front separating element, considered along the longitudinal axis, greater than 39% of the length between the front separating element and the rear separating element, considered along the longitudinal axis, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Distancing the entry door from the cockpit would increase safety for the pilots and aircraft by further distancing the passenger flow from the cockpit, thus preventing unauthorized passenger access to the cockpit. Additionally, a door placed at greater than 39% of the length between the front and rear separating elements is not critical and criticality has not been indicated. 
Mbanefo futher teaches wherein the entry area comprises at least one crew rest area (R), the crew rest area comprising a rest surface configured for a resting crew member to sit and/or lie down on ([0011]), the crew rest area being arranged on a same side of the fuselage as the side passenger boarding door and being arranged longitudinally between the cockpit and the side passenger boarding door (Fig. 3);
wherein the entry area comprises at least one galley configured for in-flight passenger services, the galley being arranged at least partially across from the side passenger boarding door (G, galley is entirely, thus at least partially, arranged across the aisle from the boarding door, Fig. 3);
wherein the entry area comprises a central circulation passage connecting the front separating element to the rear separating element (aisle between R/D1 and G/M/W, see Fig. 3), the crew rest area and the galley being arranged on either side of the central circulation passage (Fig. 3); and
wherein the entry area further comprises a toilet area (W/M), the toilet area being arranged on the side of the fuselage opposite the side of the side passenger boarding door (Fig. 3), and being interposed longitudinally between the cockpit and the galley (Fig. 3, between C and G).

Regarding claim 19, Mbanefo teaches the aircraft according to claim 1, wherein the entry area comprises at least one crew rest area (R), the crew rest area comprising a rest surface configured for a resting crew member to sit and/or lie down on ([0011]), the crew rest area being arranged on a side of the fuselage opposite the side passenger boarding door and facing the side passenger boarding door (galley and rest area switched as per [0014], thus the rest area would be facing in the direction of the door); wherein the entry area comprises at least one galley configured for in-flight passenger services, the galley being arranged on the same side of the fuselage as the side of the side passenger boarding door (as per [0014]) and being arranged longitudinally between the side passenger boarding door and the cabin (when switched with Rest area in Fig. 3), wherein the entry area further comprises a toilet area (W/M), the toilet area being arranged on the side of the fuselage opposite the side of the side passenger boarding door (Fig. 3), and being interposed longitudinally between the cockpit and the galley (Fig. 3, between C and G, even with G and R switched, the Galley would still be longitudinally disposed opposite the cockpit on the other longitudinal side of the toilet area).

Claims 9 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mbanefo (US 20160052632) as applied to claims 1 and 12 above, and further in view of Schliwa (US 20120048998).

Regarding claim 9, Mbanefo teaches the aircraft according to claim 1. Mbanefo does not teach the side passenger boarding door adjoined to the rear separating element. Schliwa teaches wherein the side passenger boarding door (#10) is adjoined to the rear separating element (#40). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Mbanefo with the passenger boarding door proximate with the rear separating element. Doing so would provide the door in such a location that, while boarding, crew members will be unimpeded by the direction of passenger traffic. 

Regarding claim 13, Mbanefo teaches the aircraft according to claim 12, wherein the entry area comprises at least one crew rest area (R), the crew rest area comprising a rest surface configured for a resting crew member to sit and/or lie down on ([0011]), the crew rest area being arranged on a same side of the fuselage as the side passenger boarding door (Fig. 3), and wherein the entry area comprises a central circulation passage connecting the front separating element to the rear separating element (aisle between R/D1 and G/M/W, see Fig. 3), the crew rest area and the galley being arranged on either side of the central circulation passage (Fig. 3).
Mbanefo does not appear to teach the rest area arranged between the cockpit and the side passenger boarding door. Schliwa teaches and being arranged longitudinally between the cockpit (#33) and the side passenger boarding door (#10; Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Mbanefo with the relative location of the door and the rest area. Doing so would provide a passage for boarding passengers in one direction, and a rest area for crew members in the opposite area so as not to impede traffic of passengers or crew members. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mbanefo (US 20160052632) as applied to claim 1 above, and further in view of Guering (US 20080179457).

Regarding claim 11, Mbanefo teaches the aircraft according to claim 1. Mbanefo appears silent to the location of portholes in the aircraft. Guering teaches wherein at least one porthole in the crew rest area (#63; [0037] rest areas for crew provided with windows). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Mbanefo with the porthole of Guering. Doing so would provide crew members to view outside the aircraft while resting. Mbanefo teaches the crew rest area arranged laterally in the fuselage across from the side passenger boarding door ([0014]), when modified with the porthole of Guering, would provide at least one porthole across from the side passenger boarding door.  

Response to Arguments
Applicant's arguments filed March 10, 2022 have been fully considered but they are not persuasive. The passenger door distance in Mbanefo is not disclosed, however, distancing the door from the cockpit is well known in the art as it reduces the opportunity for unauthorized individuals to access the cockpit, increasing aircraft safety, as admission to the flight deck is federally regulated (14 CFR § 121.547).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647